DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application dated 1/14/21 including claims 1-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record does not disclose directly or indirectly following limitations in combination of other limitations of claims:
As recited by claim 1;
receive a control plane connection request message from at least one radio access network (RAN) node, the at least one RAN node supporting at least one of a standalone architecture (SA) connection mode or a non-standalone architecture (NSA) connection mode, the control plane connection request message including an indication indicating that the at least one RAN node is in the SA connection mode or the NSA connection mode; determine a connection mode of the at least one RAN node based on the indication; and set a signaling message configuration value corresponding to the at least one RAN node based on the connection mode of the at least one RAN node.

As recited by claim 10;
set a connection mode of the RAN node, the connection mode being at least the SA connection mode or the NSA connection mode; and transmit at least one control plane connection request message to at least one core network server, the at least one control plane connection request message including an indication of the connection mode of the RAN node, the transmitted at least one control plane connection request message causing 
As recited by claim 15;
determining, using the at least one processor, a connection mode of the at least one RAN node based on an indication from the at least one RAN node; setting, using the at least one processor, a signaling message configuration value corresponding to the at least one RAN node based on results of the determining the connection mode of the at least one RAN node; and determining, using the at least one processor, whether to transmit at least one signaling message based on the signaling message configuration value for the at least one RAN node.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu Mallicket al (US 20200113015) discloses Apparatuses, methods, and systems are disclosed for determining V2X resources based on interest indications for V2X communications on more than one radio access technology.  One method includes determining a change in a vehicle-to-everything preference for a vehicle-to-everything application for a remote unit.  The method includes transmitting to a network device, a remote unit interest indication in response to determining the change in the vehicle-to-everything preference.  The method includes determining vehicle-to-everything resources for the remote unit based on a network vehicle-to-everything support type for the network device selected from a plurality of network vehicle-to-everything support types including at least one network vehicle-to-everything support type that supports simultaneous communications on more than one radio access technology. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647